TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT CHATTANOOGA

Douglas A. Buckner,                                      )    Docket No.: 2016-01-0303
            Employee,                                    )
v.                                                       )    State File No.: 70600-2015
Eaton Corporation,                                       )
           Employer,                                     )    Judge Thomas Wyatt
And                                                      )
                                                         )
Old Republic Ins. Co.,                                   )
            Carrier.                                     )

       EXPEDITED HEARING ORDER FOR MEDICAL AND TEMPORARY
                       DISABILITY BENEFITS


        This case came before the undersigned Workers' Compensation Judge on
September 15, 2016, upon the Request for Expedited Hearing filed by the employee,
Douglas A. Buckner, pursuant to Tennessee Code Annotated section 50-6-239 (2015).
The central focus of the hearing concerned whether Mr. Buckner submitted sufficient
evidence to establish he is likely to prevail at a hearing on the merits in establishing he
complied with the notice requirements found in Tennessee Code Annotated section 50-6-
201 (2016). The employer, Eaton Corporation (Eaton), also contended Mr. Buckner did
not come forward with sufficient expert medical evidence to establish that his spinal
injury arose primarily out of and in the course and scope of employment. For the reasons
                                                                                  1
set forth below, the Court fmds Mr. Buckner is entitled to the benefits he seeks.

                                              History of Claim

       Mr. Buckner is a fifty-year-old resident of Cleveland, Bradley County, Tennessee.
(T.R. 1 at 1.) He worked as a press operator at Eaton for approximately fourteen months
when he allegedly sustained the July 20, 20 15 injury that forms the basis of this claim.
!d.
1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.


                                                         1
        Mr. Buckner testified he had not experienced back pain or numbness in his legs
prior to July 20, 2015. On that date, Eaton scheduled him to work on its second shift. At
approximately 9:00 p.m., Mr. Buckner and a co-worker lifted a part weighing forty
pounds onto his press. Mr. Buckner then walked to the back of his press to adjust the
back gauges. Because the gauges were "stuck," Mr. Buckner had to lean and push hard
with both hands to make the necessary adjustment. While doing so, he felt a "pinch" in
his low back.

       Mr. Buckner testified he sensed a dull ache in his back as he worked the rest of his
shift and felt more tired than usual at its completion. After his shift ended at 2:00 a.m.,
he went home, watched television until 5:00 a.m., and then went to bed. He awoke at
approximately noon, but could not stand up due to back pain at the same location where
he felt the pinch in his back the night before. He stated he needed the assistance of a
neighbor to walk to the shower.

        Mr. Buckner testified he remained "stove up" when he arrived at work on July 21,
2015. He stated he could only walk in "baby steps." Approximately ten minute into the
shift, he told his supervisor, Tony Edwards, "I got hurt last night."2 According to Mr.
Buckner, Mr. Edwards told him he needed to go to the doctor and took him to talk to
Candace Hansen in Eaton's human resources department. 3

       Mr. Buckner testified he told Ms. Hansen he was in pain and wanted to go home.
Both he and Ms. Hansen testified that Ms. Hansen asked Mr. Buckner how he got hurt, to
which he responded that he did not know. Ms. Hansen testified during the Expedited
Hearing that she specifically asked Mr. Buckner if he got hurt at Eaton, to which Mr.
Buckner stated he was not sure what happened. She stated she also asked Mr. Buckner if
anything unusual happened the day before and Mr. Buckner stated "no." However, Ms.
Hansen testified she had a vague memory of Mr. Buckner mentioning something about
pushing heavy carts the day before.

       Michael Patterson, Eaton's Human Resources Manager, testified that, per Eaton
policy, Mr. Buckner filed a "near miss" report by email on July 21, 2015. The Court
asked Mr. Patterson to submit Mr. Buckner's email as a late-filed exhibit. He did so. In
the email, Mr. Buckner wrote, ''went home last night at end of shift with no problems
woke up this morning with lower back pain. not sure what caused it. reported issue to
supervisor at start of shift." (Ex. 9 at 1.)

2
 Mr. Buckner testified he assumed Mr. Edwards knew he was reporting a possible work injury because Mr.
Edwards knew the only thing Mr. Buckner had done the night before was work at Eaton.
3
 Mr. Edwards testified he asked Mr. Buckner if he got hurt at Eaton the night before and Mr. Buckner told him he
did not know.


                                                       2
       Mr. Buckner went home after speaking to Ms. Hansen. He testified that he did not
seek medical care at that time because he thought he had pulled a muscle and assumed
the pain would go away. Mr. Buckner attended a long-standing appointment with a
marriage counselor in Chattanooga on July 22, 2015. He testified a neighbor had to drive
him to the appointment.

       Mr. Buckner saw Dr. Gerard Mazza, his general practitioner, on July 23, 2016, for
treatment of low back pain. (Ex. 1 at 1.) Dr. Mazza noted Mr. Buckner awoke with pain
and denied that trauma or injury accounted for his back pain. Dr. Mazza's note indicates
Mr. Buckner reported that he worked as a press operator. !d. He treated Mr. Buckner
with an injection and a prescription for pain medication and took him off work. !d.

      Mr. Buckner testified he took Dr. Mazza's off-work note to Ms. Hansen, who told
him he would need to go under FMLA "to save his job." Mr. Buckner testified Ms.
Hansen gave him the number of an adjuster at Sedgwick Claims Management Services
(Sedgwick) to call about going under FMLA. 4

       Mr. Buckner testified he stayed out of work two weeks and basically stayed "on
the couch the entire time." At the conclusion of this period, Mr. Buckner's symptoms
had abated sufficiently that he could return to work. However, he quickly began
experiencing steadily-worsening low back and leg symptoms as he continued to work.
Mr. Buckner sought chiropractic care, but on the second visit, was in too much pain to lie
down on the examination table. The chiropractor's office arranged an immediate
appointment with Dr. Mazza, whom Mr. Buckner saw on August 21,2016. (Ex. 1 at 2.)

        During the August 21, 2016, appointment, Mr. Buckner reported he developed
right-sided pain that extended down his leg. (Ex. 1 at 2.) Dr. Mazza referred Mr.
Buckner for an MRI to assess whether he had nerve root compression in his spine. !d.
Mr. Buckner underwent the MRI at Cleveland Imaging on August 26, 2015, which
revealed a herniated disc at the L5-S1 level of his lumbar spine. (Ex. 1 at 3; Ex. 2.) The
following day, Dr. Mazza placed various restrictions on Mr. Buckner's work activities,
ranging, at different times, from no work at all to no work requiring lifting, climbing
stairs or long hours standing. (Ex. 1 at 3-5, 7-10-i Dr. Mazza referred Mr. Buckner to
orthopedic surgeon Dr. Scott Hodges for treatment of his spinal condition. !d. at 2.

        Dr. Hodges diagnosed a lumbar disc prolapse with radiculopathy.                           (Ex. 3 at 2.)

4
  Mr. Patterson testified Sedgwick handles Eaton's self-insured workers' compensation and short-term disability
programs.
5
 Mr. Buckner received short-term disability benefits from Eaton from August 20, 2015, until January 31, 2016. (Ex.
6 at 1.)


                                                        3
On November 2, 2015, he performed a right L5-S 1 microdiskectomy at Memorial
Hospital in Chattanooga, Tennessee. Post-surgically, Dr. Hodges diagnosed Mr. Buckner
with a right-sided herniated nucleus pulposus at the L5-S1 level. /d. at 4-5. He restricted
Mr. Buckner's work activities for several weeks following surgery, returning him to
regular duty on January 21, 2016. 6 /d. at 8, 12, 15, 20.

       During the Expedited Hearing, Mr. Buckner testified he assumed that his
supervisor, Mr. Edwards, knew he meant he was possibly hurt at work when Mr. Buckner
reported getting hurt the night before. He stated he felt the handling of his claim as a
workers' compensation claim ''was in Tony's court." On September 2, 2016, Mr.
Buckner met with Mr. Patterson to discuss the handling of his claim under workers'
compensation. Mr. Patterson asked Mr. Buckner to complete a written statement for
submission to Sedgwick. (Ex. 4 at 2.) Mr. Buckner wrote on the report he injured his
low back on July 20, 2015, while adjusting the back gauges of his press at Eaton. He also
wrote, "[t]here was no significant pain until the early morning hours after I left work."
/d. Sedgwick denied Mr. Buckner's claim.

                         Findings of Fact and Conclusions of Law

                                  Applicable Legal Standard

        Mr. Buckner bears the burden of proof on all essential elements of his claim. Scott
v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS
24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015). Because this claim is in the
posture of an Expedited Hearing, Mr. Buckner need not prove every element of his claim
by a preponderance of the evidence in order to obtain relief. McCord v. Advantage
Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-
8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Instead, he must come forward
with sufficient evidence from which this Court might determine he is likely to prevail at a
hearing on the merits. /d.; Tenn. Code Ann.§ 50-6-239(d)(l)(2015).

                                             Notice

       The Court first considers if Mr. Buckner came forward with sufficient evidence to
establish he provided Eaton timely notice of his injury. The Workers' Compensation
Law imposes the following notice requirement on employees seeking workers'
compensation benefits: "[e]very injured employee . . . shall, immediately upon the
occurrence of an injury, or as soon thereafter as is reasonable and practicable, give or
cause to be given to the employer who has no actual notice, written notice of the injury."
Tenn. Code Ann. § 50-6-201(a)(l) (2015). The notice statute additionally provides that
6
 Dr. Hodges determined Mr. Buckner achieved maximum medical improvement from his lumbar surgery on
December 31, 2015. (Ex. 3 at 20.)


                                                4
"[n]o compensation shall be payable . . . unless the written notice is given to the
employer within thirty (30) days after the occurrence of the accident, unless reasonable
excuse for failure to give the notice is made to the satisfaction of the tribunal to which the
claim for compensation may be presented." !d.

        In assessing whether the information Mr. Buckner gave Eaton on July 21, 2015,
satisfied his statutory obligation to give notice, the Court is mindful that Tennessee Code
Annotated section 50-6-201(a)(2) (2015) requires compliant notice include a statement
"in plain and simple language [setting forth] the time, place, nature, and cause of the
accident resulting in injury[.]" Mr. Buckner told Eaton on three separate occasions on
July 21, 2015, that he did not know how he hurt his back. Accordingly, the Court finds
no merit in Mr. Buckner's argument that he gave the requisite notice by telling his
supervisor, Mr. Edwards, on July 21,2015, that he ''was injured last night."

       Mr. Buckner's statements that he did not know how he hurt his back on July 20,
2016, negate any reasonable inference that Mr. Edwards should have understood that Mr.
Buckner was giving notice of a work injury because he knew Mr. Buckner worked at
Eaton the previous night. In view of the totality of the evidence introduced during the
Expedited Hearing, the Court finds Mr. Buckner is unlikely to prevail at a hearing on the
merits in establishing that the information he provided Eaton on July 21, 2015, satisfied
his obligation to give Eaton notice he claimed he hurt his back at work the previous night.

       Having determined Mr. Buckner did not provide Eaton sufficient notice on July
21, 2015, the Court next considers whether the notice Mr. Buckner provided on
September 2, 2015, satisfied his statutory obligation. Eaton contends it did not because,
by July 21, 2015, Mr. Buckner knew he sustained a back injury at work the previous
evening. Eaton asserts that the notice it received from Mr. Buckner on September 2,
2105, did not invoke its obligation to pay workers' compensation benefits because the
notice occurred more than thirty days after the date of injury.

        The Court agrees that the evidence introduced at the Expedited Hearing indicates
Mr. Buckner knew by the morning of July 21, 2015, that he suffered from low back and
leg pain. However, the evidence also indicates that Mr. Buckner did not then know
whether his pain emanated from a workplace injury. On July 21, 2015, he told both his
supervisor and an Eaton human resources representative that he did not know how he hurt
his back. The email Mr. Buckner sent Eaton on July 21, 2015, provides context to his
indecision, in that it states : "went home last night at end of shift with no problems woke
up this morning with lower back pain." (Ex. 9.) In view of the above evidence, the Court
finds that, at a hearing on the merits, Mr. Buckner will likely prevail in establishing that,
on July 21, 2016, he did not know that his back pain related to his work at Eaton.

     In further support of the above fmding, the Court concludes Mr. Buckner did not
immediately know the full nature and seriousness of his injury. Mr. Buckner testified

                                              5
that he did not go to the doctor on July 21, 2015, because he thought he had a pulled
muscle and the pain would eventually resolve. The Court finds Mr. Buckner's thought
process was reasonable in that, two days after the pain began, Dr. Mazza diagnosed a
lumbar strain. (Ex. 1 at 1.) Additionally, after two weeks off work, Mr. Buckner's
symptoms improved sufficiently to allow him to return to work at Eaton. He worked
approximately three weeks until he returned to Dr. Mazza on August 21, 2015, with
increasingly worsening pain. Dr. Mazza again took him off work on this date, this time
diagnosing him with a suspected herniated lumbar disc. (Ex. 1 at 2; Ex. 6 at 1.) In
consideration of the above evidence, the Court finds that, at a hearing on the merits, Mr.
Buckner will likely prevail in showing that he did not know he had a serious spinal injury
that could result in surgery until, at the very earliest, his second visit with Dr. Mazza on
August 21, 2015. 7

        In Maples v. Federal-Mogul Corporation, No. 2015-04-0039, 2016 TN Wrk.
Comp. App. Bd. LEXIS 8, at *19-20 (Tenn. Workers' Comp. App. Bd. Feb. 17, 2016),
the Workers' Compensation Appeals Board held an employee's lack of knowledge of the
work-relatedness and nature and seriousness of her injury constituted a valid excuse for
her failure to provide notice within the statutory period. Although the injury before the
Court in Maples was a cumulative trauma injury, the Court sees no barrier to applying the
principles set forth in Maples to a case involving a one-time injurious incident such as
that claimed by Mr. Buckner. Tennessee Code Annotated section 50-6-201(a)(1) (2015)
does not distinguish between one-time injuries and gradual injuries in providing that a
workers' compensation judge can award benefits even when the employee gives notice
after the statutory period if the judge finds the employee had "a reasonable excuse for
failure to give the notice."

        In view of the evidence introduced at the Expedited Hearing, the Court finds that
Mr. Buckner will likely prevail on the merits in showing he had a reasonable excuse for
failing to give Eaton notice until, on August 21, 2015, Dr. Mazza took him off work for
the second time, sent him for an MRI, and referred him to an orthopedic surgeon for his
back and leg symptoms. Accordingly, the Court finds the notice Mr. Buckner provided
Eaton on September 4, 2015, satisfied his obligation under section 50-6-201 because it
occurred within thirty days after August 21, 2015.

                                                   Causation

      In addition to its notice defense, Eaton contends Mr. Buckner did not come
forward with sufficient expert medical evidence to establish his spinal injury is work-

7
 Arguably, the date Mr. Buckner sufficiently understood the nature and seriousness of his injury occurred later than
August 21, 2015. Mr. Buckner would not have known for certain that he had a herniated disc until he underwent an
MRI on August 26, 2015. (Ex. 2 at 1.) He would not have known he needed surgery to repair the disc until he
presented at Dr. Hodges' office on October 20, 2015. (Ex. 3 at 1.)


                                                         6
related. Mr. Buckner relies on causation opinions by Drs. Mazza and Hodges, which he
claims effectively establish the work-relatedness of his injury. Eaton contends the
causation opinions of Drs. Mazza and Hodges are inadmissible because Mr. Buckner
failed to establish that the doctors considered accurate historical information in
formulating their causation opinions. Accordingly, Eaton contends Mr. Buckner's claim
fails for lack of the requisite expert medical opinion of causation.

        In support of its position, Eaton argues Mr. Buckner gave five different accounts
at different times describing how his alleged injury occurred:

    • In addition to his in-court account of the injury, he initially told Eaton
      management he did not know how he was hurt.
    • According to Dr. Mazza's causation opinion, he told Dr. Mazza he got hurt when
      "he and a co-worker were working on a piece of equipment when he had to reach
      and reposition a gauge." (Ex. 1 at 11.)
    • In the report he filed with Eaton on September 2, 2016, "I went behind the
      machine in the guarding to adjust the back gages [sic]." (Ex. 4 at 2.)
    • In his affidavit, he stated, "I was moving some heavy items at work and felt pain
      in my back.' 8 (T. R. 4 at 1.)

Eaton urges the Court to find that because Mr. Buckner gave so many different accounts
of his injury, the Court cannot sufficiently trust the information on which Drs. Mazza and
Hodges relied to formulate their opinions.

       The 2013 Workers' Compensation Reform Act requires that the injury for which
an employee seeks benefits arise "primarily" out of and in the course and scope of the
employment. Tenn. Code Ann. § 50-6-102(13) (2015). An injury arises primarily out of
and in the course and scope of employment "only if it has been shown by a
preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes." Tenn. Code Ann.§ 50-6-102(13)(B)
(2015). Further, "[a]n injury causes death, disablement or the need for medical treatment
only if it has been shown to a reasonable degree of medical certainty that it contributed
more than fifty percent (50%) in causing the death, disablement or need for medical
treatment, considering all causes." Tenn. Code Ann. § 50-6-102(13)(C) (2015).
'"Shown to a reasonable degree of medical certainty' means that, in the opinion of the
physician, it is more likely than not considering all causes, as opposed to speculation or
possibility." Tenn. Code Ann. § 50-6-102(13)(D) (2014). 9

8
 In cross-examination during the Expedited Hearing, Mr. Buckner explained the "heavy items" he referred to in his
affidavit were the parts he lifted onto his press.
9
 The Court paraphrased the statutory analysis contained in this paragraph from the opinion of the Workers'
Compensation Appeals Board in Willis v. All Staff, No. 2014-01-0005,2015 TN Wrk. Comp. App. Bd. LEXIS 42, at
*15-16 (Tenn. Workers' Comp. App. Bd. Nov. 9, 2015.)

                                                       7
        In Poellnitz v. Resolute Forest Products, No. 2016-01-0135, 2016 TN Wrk. Comp.
App. Bd. 33, at *17 (Tenn. Workers' Comp. App. Bd. Aug. 16, 2016), the Workers'
Compensation Appeals Board, quoting the Supreme Court's opinion in Orman v.
Williams Sonoma, Inc., 803 S.W.2d 672, at 676 (Tenn. 1991), held that, in assessing
expert medical opinion submitted as evidence, a workers' compensation judge "is
allowed . . . to consider the qualifications of the experts, the circumstances of their
examinations, [and] the information available to them[.]" Had Mr. Buckner simply relied
on Dr. Hodges' causation opinion, the Court might have found he failed to satisfy his
burden of proof on causation. Dr. Hodges communicated his causation opinion via a
handwritten response to an inquiry contained in a letter sent him by Mr. Buckner's
attorney. He qualifies his opinion that Mr. Buckner's injury was work-related by the
words "per history." (Ex. 3 at 17.) The causation letter to which he responded does not
communicate a history for Dr. Hodges to consider, and the only history of injury in Dr.
Hodges' records is a note in the initial visit report indicating Mr. Buckner "had a work
injury in July of 2014 ... He 'pulled a muscle."' (Ex. 3 at 1.) While the Court finds Dr.
Hodges' opinion is admissible, the Court places little weight on it because it does not
detail the information he reviewed to form his opinion.

      On the other hand, Dr. Mazza based his opinion that Mr. Buckner's injury was
work-related on the following history:

         Mr. Buckner ... and a co-worker were working on a piece of equipment
         when he had to reach and reposition a gauge. At that point he felt a
         pinching sensation in his mid lower back that radiated to his leg. At this
         time he disregarded the symptoms. The next morning when on awakening
         his symptoms were significantly worse.

(Ex. 1 at 11.) This history is consistent with Mr. Buckner's in-person testimony. In
consideration of Dr. Mazza's opinion and the fact Dr. Mazza based it on a history closely
resembling Mr. Buckner's credible testimony, 10 the Court finds that, at a hearing on the
merits, Mr. Buckner will likely prevail in establishing his spinal injury arose primarily
out of and in the course and scope of employment.

                                       Temporary Disability Benefits

       Having determined that Mr. Buckner will likely prevail at a hearing on the merits
in establishing that he suffered a compensable spinal injury at Eaton on July 20, 2016, the


10
  The Court does not dilute the credibility of Mr. Buckner's in-person testimony because of the allegedly different
accounts of his injury introduced into the record. The Court finds the different descriptions are variant descriptions
ofthe same mechanism of injury.


                                                          8
Court now considers whether he established entitlement to temporary disability benefits.
During the Expedited Hearing, Mr. Buckner testified Dr. Mazza took him off work for
his back injury on July 23, 2015,n and he stayed out of work two weeks. Applying that
testimony literally, the Court finds Mr. Buckner returned to work on August 5, 2015.
Eaton's records indicate Mr. Buckner worked until August 20, 2015, when Dr. Mazza
again removed him from work due to his back and leg pain and Eaton placed him under
its employer-funded short-term disability plan. (Ex. 4; Ex. 6 at 1.) Although Mr.
Buckner remained on short-term disability until January 31, 2016 (Ex. 6 at 1), Dr.
Hodges placed him at maximum medical improvement on December 31, 2015. (Ex. 3 at
20.)

        An injured worker is eligible for temporary total disability benefits if: ( 1) the
worker became disabled from working due to a compensable injury; (2) there is a causal
connection between the injury and the inability to work; and (3) the worker established
the duration of the period of disability. Jones v. Crencor Leasing and Sales, No. 2015-
06-0332, 2015 TN Wrk. Comp. App. Bd. LEXIS 48, at *7 (Tenn. Workers' Comp. App.
Bd. Dec. 11, 2015) (citing Simpson v. Satterfield, 564 S.W.2d 953, 955 (Tenn. 1978).
Temporary partial disability benefits are available when the temporary disability is not
total. ld.; see also Tenn. Code Ann. § 50-6-207(1)-(2) (2015). Specifically, "[t]emporary
partial disability refers to the time, if any, during which the injured employee is able to
resume some gainful employment but has not reached maximum recovery." ld. (citing
Williams v. Saturn Corp., No. M2004-0 1215-WC-R3-CV, 2005 Tenn. LEXIS 1032, at *6
(Tenn. Workers' Comp. Panel Nov. 15, 2005)).

       The medical records admitted into evidence at the Expedited Hearing contain
documentation indicating either Dr. Mazza or Dr. I odges removed Mr. Buckner from
work or plac d him under restrictions that Eaton did not accommodate 12 from July 23,
2015, to August 5, 2015, and from August 21, 2015, to December 31, 2015. (Ex. 1 at 1,
3-5, 7-10; Ex. 3 at 8, 12, 15.) In consideration of the above documentation, the Court
finds that, at a hearing on the merits, Mr. Buckner will likely prevail in establishing his
entitlement to twenty-one weeks of temporary disability benefits for the time he missed
from work during dates described above.

      The Wage Statement introduced into evidence indicates Mr. Buckner earned
$49,960.09 during the fifty weeks preceding his date of injury, for an average weekly
wage of $999.20. (Ex. 5.) Accordingly, Mr. Buckner's weekly compensation rate is
$666.14. Based on the above, the Court awards Mr. Buckner twenty-one weeks of

11
     Dr. Mazza's July 23, 2015, office note indicates he gave Mr. Buckner a "note for work." (Ex. I at 1.)
12
   The Court considers the fact Eaton placed Mr. Buckner on short-term disability as an indication it could not
accommodate the restrictions placed on him due to his spinal injury. Also, none of the three Eaton management
employees who testified during the Expedited Hearing claimed that Eaton offered Mr. Buckner work within his
restrictions.

                                                            9
temporary disability benefits, for a total of $13,988.94.

       Tennessee Code Annotated section 50-6-128 (2015) provides for a penalty if an
employer "knowingly, willfully, and intentionally" causes the filing of a compensable
claim under health insurance and disability coverage. The statute also prohibits an
employer from recovering any non-workers' compensation benefits paid under the above-
described circumstances if the claim is ultimately determined to be compensable.

        Mr. Buckner's uncertainty about the cause of his back pain when he first reported
it to Eaton and the resultant issue over timely notice that arose mitigate against a finding
of the willful and intentional avoidance of the payment of workers' compensation
benefits required to invoke the remedies set forth in section 50-6-128. Accordingly, the
Court finds Eaton is entitled to reimbursement of the short-term disability benefits it paid
Mr. Buckner through December 31, 20 15.

                                     Medical Benefits

       The basic benefit afforded an injured employee under the Workers' Compensation
Law is access to an authorized physician for free medical care of a compensable injury.
Tenn. Code Ann. § 50-6-204(a)(l)(A) (2015). In this claim, Mr. Buckner did not receive
medical care under workers' compensation because he did not initially report his back
pain as related to a work injury. Later, when he reported the injury as work-related,
Eaton denied the claim because it believed he provided untimely notice.

        In McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *13 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015), the
Workers' Compensation Appeals Board held that an employer who elects to deny a claim
runs the risk of bearing responsibility for medical benefits obtained from a medical
provider of the employee's choice. While Eaton denied the compensability of Mr.
Buckner's claim in good faith, the Court ultimately decided that Eaton's denial of
benefits was contrary to Tennessee law. The decision forced Mr. Buckner to obtain
medical treatment of his serious spinal injury under the health coverage provided him as
an Eaton employee. He selected treatment from Dr. Mazza and, ultimately, from Dr.
Hodges. In view of the above, the Court finds that Mr. Buckner may select Dr. Mazza or
Dr. Hodges as the authorized treating physician for future treatment of his compensable
InJUry.

       As for the charges Mr. Buckner incurred for treatment of his compensable injury,
either he and/or the treating providers shall submit proper documentation of said charges
to Eaton for payment in due course. Upon presentment of proper documentation, Eaton
or its administrator shall reimburse Mr. Buckner for any out-of-pocket expense he
incurred for treatment of his compensable injury.


                                             10
       IT IS, THEREFORE, ORDERED as follows:

   1. Eaton and/or its administrator shall provide Mr. Buckner medical benefits by
      promptly authorizing, at Mr. Buckner's selection, Dr. Mazza or Dr. Hodges to
      provide future reasonable and necessary treatment of his compensable injury. Mr.
      Buckner and/or the treating providers shall submit charges for treatment of Mr.
      Buckner's compensable injury to Eaton or its administrator for payment in due
      course. Upon presentment of proper documentation, Eaton or its administrator
      shall reimburse Mr. Buckner for an out-of-pocket expenses he incurred for
      treatment ofhis compensable injury.

   2. Eaton and/or its administrator shall pay Mr. Buckner temporary disability benefits
      at the weekly rate of $666.14 from July 23, 2015, to August 5, 2015, and from
      August 21, 2015, until December 31, 2015, totaling $13,988.94. Eaton may
      reduce the amount it pays Mr. Buckner in temporary disability benefits by the
      amount of short-term disability benefits it paid Mr. Buckner between the above-
      described time periods.

   3. This matter is set for an Initial (Scheduling) Hearing on November 21, 2016, at
      10:00 a.m. Eastern Time. The parties shall call in to 855-747-1721 (toll-free) or
      615-741-3061 to participate.

      ENTERED this the 23d day ofUte~


                                 Thomas Wyatt, Judg
                                 Court of Workers' Compensation Claims

Initial (Scheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Thomas Wyatt, Court
of Workers' Compensation Claims. You must call 855-747-1721 (toll-free) or 615-
741-3061 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

      Tennessee Law allows any party who disagrees with this Expedited Hearing Order
Denying to appeal the decision to the Workers' Compensation Appeals Board. To file a

                                          11
Notice of Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
      the evidence within ten calendar days of the filing of the Expedited Hearing
      Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of what transpired in the Court of Workers' Compensation
      Claims and must be approved by the Workers' Compensation Judge before the
      record is submitted to the Clerk of the Appeals Board.

   6. If the appellant elects to file a position statement in support of the interlocutory
      appeal, the appellant shall file such position statement with the Court Clerk within
      five business days of the expiration of the time to file a transcript or statement of
      the evidence, specifying the issues presented for review and including any
      argument in support thereof. A party opposing the appeal shall file a response, if
      any, with the Court Clerk within five business days of the filing of the appellant's
      position statement. All position statements pertaining to an appeal of an
      interlocutory order should include: (1) a statement summarizing the facts of the
      case from the evidence admitted during the expedited hearing; (2) a statement

                                            12
        summarizing the disposition of the case as a result of the expedited hearing; (3) a
        statement of the issue(s) presented for review; and (4) an argument, citing
        appropriate statutes, case law, or other authority.


                                               APPENDIX

Exhibits:

1.   Medical records of Dr. Gerard K. Mazza;
2.   Medical records of Cleveland Imaging;
3.   Medical records of Chattanooga Orthopedic Group/Dr. Scott Hodges;
4.   First Report of Work Injury or Illness (C20);
5.   Wage Statement (C41);
6.   Short Term Disability documentation;
7.   Job Description;
8.   Letter from Matthew Coleman to Sedgwick Claims Management Services, Inc.; and
9.   Eaton Email Safety Form.

Technical record: 13

1.   Petition for Benefit Determination, filed April 26, 20 16;
2.   Dispute Certification Notice, filed May 26, 2016;
3.   Request for Expedited Hearing, filed July 15, 2016;
4.   Affidavit of Douglas A. Buckner, filed August 4, 2016.




13
    The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.




                                                      13
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 23d day of
September, 2016.


Name                   Certified   Via      Via     Service sent to:
                        Mail       Fax     Email
Matthew Coleman,                             X      MColeman@loganthompsonlaw.com
Attorney
M. Reed Martz,                               X      reed@freelandmartz.com
Attorney




                                         ~~~~~orQP
                                         Pen y Shrum,
                                         Court of Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov




                                            14